Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-9, 11, 12, 14, and 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6,024,025 to Koch in view of US Patent 6,033,014 to Nightengale. 
Koch teaches a worksurface cantilever comprising a worksurface (34) supported by a cantilever bracket (11). A height adjusting mechanism comprises a threaded rod (21) adjusts a vertical frame member (27) relative to a hanger bracket (25 or 26). The threaded rod extends beyond both the distal and proximal ends of the vertical frame as best seen in figure 1 and 2. A side socket head cap screw (14) receive a handle (12). A first gear (16) is coupled to the side socket head cap screw. A second gear (18 or 19) is coupled to the threaded rod. 
Nightengale teaches a cantilevered work surface having a leveling mechanism that includes a turnbuckle (54) (Nightengale, Col4, lines 27-55). The turnbuckle is connected between a horizontal frame (52) and a vertical frame (40). A pivot (41) connects the vertical and horizontal member at a proximal corner. A worksurface (50) is attached on top of the horizontal frame member.   At the time the invention was filed it would have been obvious for a person of ordinary skill in the art to modify the worksurface of Golsing by replacing the cantilevered bracket with a turnbuckle as taught by Nightengale as a mechanism to allow for adjusting the worksurface to different angles. 


Allowable Subject Matter
Claims 10, 15, and 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 11/23/2022 have been fully considered but they are not persuasive. The applicant argues that Koch and Nightengale fail to disclose or suggest a hanger bracket configured to hang the worksurface cantilever from a modular wall. The examiner disagrees since as seen in figure 2 of Koch the hanger (25 and/or 26) hangs inside an upright (35) which is capable of being mounted to a modular wall. To overcome this interpretation, it is suggested to positively claim the details of the modular wall and the interaction with the hanger bracket. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY MICHAEL AYRES whose telephone number is (571)272-8299. The examiner can normally be reached Monday - Friday 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dan Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY M AYRES/             Examiner, Art Unit 3637